Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 1 of 13
“nN ~ :
E xhrbre |

Student Complaint Form for Yili Tseng

The following document is a compilation of complaints from students in the Yili Tseng's
CPSC 300 Challenges of Computer Tech class. In this document, there will be a summary of the
complaints made by students of the class, which will be reviewed by the students during class
time, as well as the individual complaints from students who decided to take part. This document
will also have proof of claims filed from the students. More importantly, this document is
comprised of complaints from just one of Yili Tseng's classes, a class of approximately 25
students, where 14 agreed to put their name down and list issues they've encountered in the class.

Professor Tseng began the semester on the wrong foot, as he copied the exact syllabus
from another computer science professor, Dr. Raed Seetan. Being that he copied another
professor's syllabus, for the first few weeks of the class, we were unaware of the actual grading
scale, any office hours, or even an office location for Yili Tseng. We also had no idea what
assignments would be due in the class, being that it wasn't his syllabus that he was using. This
would be an indicator of how the rest of the semester would go, as things would only get worse
after the first few weeks. During the first class, we were told there would be a ten-minute break
during each class. Initially, several students would utilize this time, although we thought it was
odd to have a break for an hour and fifteen-minute class. It became apparent after several weeks
that this time was used by the professor more so than the students. If none of the students left the
class, the professor would still leave for ten to fifteen minutes per class.

Tseng attempted to teach for the first five weeks of the course. Although his teaching
methods were ineffective, we were able to appreciate that he was giving an effort towards
teaching the material. However, this changed during the sixth week of the course. Tseng came
into class and stated that he wanted to change the way he taught the course to better allow
students the ability to learn. With this in mind, his idea of creating a better learning environment
was to come in and say the same phrase every week. He would come to class, tell us to work on
the weekly activities, and then not speak for the rest of the class period, until announcing he'd be
leaving for his daily ten to fifteen-minute break. At this point, students became frustrated
because the class essentially turned into an online course where our attendance was required. It
was also at this point where the midterm was announced. It was not in the syllabus he stole from
a different professor, so the class was caught off guard by this news.

During this time, we were told about our first assignment, which was explained to us as a
group project; This was done because of the confusion of other activities that were done in class.
Tseng stated that he would indicate what was group and individual work, but then wouldn't
indicate it on D2L. The class had to ask to clarify the following week, at which point Tseng told
us that if it wasn't shown as group work, it was to be completed individually. The problem with
this is that students had already turned in activities that he said were group activities, but he said
they had to be redone because they were to be done individually. This remained a problem for
the rest of the semester until Tseng decided to not do any more group activities because of the
confusion that was caused by his actions. In the eighth week of the semester, we were given a
midterm exam that was unrelated to the material we discussed in class. Some questions were
fact-based, but some questions were opinionated. The issue is that these questions were still
multiple choice, which leads to an opinion of someone being graded as being incorrect, which is
unfair to the students. On top of this, a group of students had a study session for an hour before
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 2 of 13

class to go over things that were not taught in class but rather on the internet regarding ethics and
morals in computer science and technology. These students performed better on the exam than
the rest of the class, and they concluded that the hour they spent studying was more effective
than the hours spent in class with Tseng.

As previously stated, the class was practically an online course at this point. Students
were able to complete the weekly activities at home on their own time, which multiple students
did. Although those students continued to come to class, they would leave approximately fifteen
minutes early because they were finished with all of the classwork assigned. Tseng didn't want
this to occur, so without any warning, he told students that leaving early would result in a
deduction of not only attendance but also participation grades. This made no sense because the
discussions that our participation grades were based on were all individuals. It was also unfair
that the professor could leave for fifteen minutes every class, whereas students couldn't wait until
the end of class to leave early. Attached are images of emails sent from Tseng to his students
explaining this change after this had been happening for several weeks.

 

From: yilLtseng@sru.eda <yiliise \e@sru.edu>
Sent: Sunday, October 20, 2019 8:47 PM
Subject: Reminder for prading policy regarding attendance

i have announced some grading policy regarding attendance during classes. Apparently, some students did not
catch them. Hereby | announce again:
1. If you miss the class in which a group discussion is held, you will lose all the credit for the group discussion.

2. If you miss the class in which an individual discussion is held, you will lose all the credit for the indrvidual as

   

*
ae

be fost, =

 

 

yi @sruedu 4 45 & »
Wea TQ/S0/2019 2:20 Pat ~ °

| noticed that several student constantly skipped the class. Let me remind you of the impact to your final grades
ior the last time. | allocated 596 for atiendance and 26% for discussion/participation while regulating that you
will lose the grade for the cliscussion which Is scheculecl on the day which you are absent. So that means you
will lose about 1.1% of your semester cracie jor each absence. Ten absences or 16% will drop your Tinal grade a
letter grade. You may iose up to two and a half letter grades ff you missed all classes.

  

Dr. Tseng

At this point, it was the end of October, and we had a total of three grades in D2L. This
was problematic because we weren't sure how we were being graded and couldn't change our
assignments to be more like what Tseng was expecting of us. Multiple students asked in class
when our activities and assignments would be graded, to which Tseng responded: "I can't promise
you when they'll be graded, but I'll get to it."
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 3 of 13

During this same week, several students had a question in class about an assignment that
we had due at the end of the week: It took the students.over thirty minutes to ask Tseng fo clarify
what he wanted from one of the questions. He repeatedly said he didn't understand what we were
asking of him, and he concluded by saying, "If you don't understand what I want, I can't help you.
The projects aren't based on English." This was very problematic because a portion of the grade is
grammar and proper use of English, as well as us being given an assigninent where we didn't know
what was being asked. What's worse is that Tseng began to get frustrated with the students and
thought they were disrespectful. He said the students called him annoying, which is inaccurate,
and he refused to explain what he wanted us to do with regards to the assignment.

When we were finally given feedback for our first assignment, approximately a month after
it was tumed in, some students received half credit for not putting enough detail into their paper.
Attached below is an example of feedback provided by Tseng to one of the students in the class.
There was no other feedback given other than the one sentence at the fop of the page. Students
were told to create ten paragraphs, but the sentence length was never specified.

50

-50 Need more descriptions for issues. Moré details for solutions are reconimended for future
assignments.

Date: 10/8/19

Assignment 1

Tseng has been unclear on how he’wants assignments submitted through D2L. Some
students have lost points for turning in an assignment in the. wrong format, but he has sent
contradictory emails for the ways lhe wants things turned in. An example of this for Assignment
2 is attached below.

Komputer Science- CPSC-300- Challenges af Computer Tech

Assignment#2:
This assignment covers ihe following objectives:
Recomnine the need for continuing orofessional develooment
4, From an ethical nerspective, discuss social, economies, tegal, and ethical challenges

conceming computer technology such as: privacy of electronic data, intellectual property
rights, and copyright protectiod.

5. Identify the importance of professional organizations in life-long career develogment.

Tastructions:

HDE fis through the DOL site. Yourdocument should be mand:

   
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 4 of 13

 

wil Beng@on.edy a & %,
Sut {OyPS/2019 Sa OM FA

1.1 just published and returned Assignment 1.
Please check your droobox,

2, In the future, submit al! your assiqnmenis in
Word so | can leave cornment m your fle.
Otherwise there is no way | can leave
comments for your grade.

&. F you want to re-subeit Assignment 4,
subrag it to the new dropbox.

Dee Fe

we Tee
7. Teng

G

In the time since Tseng has told us that the class would be held online, then changed it to
where we were required to come. This affected several students because they didn't show up to
class under the assumption that it was to be online from here out. Tseng has also not taught or even
attempted to teach any of the material in the past month and a half.

Tseng has also sent unnecessarily rude emails to students who've brought up the issues with
his teaching philosophy and assignment gradings.
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 5 of 13

The last part of this complaint is a list of student-written issues with professor Tseng. Rather
than editing these responses, we wanted to keep them as is to show how poor of a job Tseng has
done this year. Please understand that the students were asked to write just a few sentences, but as
you'll see, many wrote much more.

-Refuses to correct documentation on assignments that change, however, will contradict
himself in class and deduct points arbitrarily even though exceptions were made verbally in class
(however there’s nothing we can do since there’s no additional documentation).

_ -The first rubric for an assignment was posted week 8 of this course.

I do not believe anything is clear in this class, and I do not believe we are being taught. In
this class, we are teaching ourselves and it is basically an online class. The grading is not clear
and it is unfair that the instructions are unclear to begin with. Then they are graded according to
vagueness. If he says one thing and it is not documented, he doesn’t count it, but yet he refuses to
document what he says / changes. I do not want another class like this next year where I am
constantly confused and teaching myself. While this class could be easy, he does not make it that
way, and everything is more complex than what it needs to be. Furthermore, he spends his time
here writing our next assignments out or ranting about how we messed up but will not put in our
grades. I am 100% uncertain with how I am even doing overall in this class and when I asked to
know my grade, I was told not to worry about it. When I asked if he would put in more than the
two grades we have before the drop date he said no. He did not give us any assignments for over
. amonth and then once he started, he piled it on and made multiple assignments due, even when
we do not have class. I believe he was trying to catch up on his slack, but is just making it harder
on all of us.

I have an A in this class, but only because I turn in everything. I haven’t learned
anything. The syllabus that was used has a grading scale, but when he grades things on d21 it is
different than what was originally stated. We al! come to class, but the class is basically an
online course with mandatory attendance. He doesn’t clarify anything and only argues with
students on simple questions. There really is no empathy from this man. Will I continue to do
this work? Yes, but only because I’m graduating this semester. I fear for the students who will
have him in the future.

Yili Tseng is barely a professor that stole my money and demanded my time for no good
reason. I paid for a class to be taught to me by an instructor, which was how the class started.
However, even this was completely arbitrary slide reading with slides he “borrowed” from other
professors here. Then one day, he decides, and I quote almost word for word (with clarification
on my part) “Hey, we’re going to make the class more interesting, and to do that, I’m just going
to stop teaching during class entirely and you guys can work on busywork I copied and pasted
from the book assigned to this class (which hasn’t changed from the class prior).” Another issue:
I understand that as an employer the university cannot disregard candidates based on
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 6 of 13

discrimination and whatnot, but his English skills are not even close to bemng functional for him
to do his job. I have had plenty of ESL teachers/professors in my life, but never one as bad as
Yili. He stutters more than he speaks, and while I really spent the first month or so attempting to
just deal with it and be patient to see if it would become better over time, but it is just not good
enough for him to be able to do his job, which is an issue that most certaimly is not mime or any
other students’. The university is effectively paying him to stand at a podium and at most is
paying lim to pass around an attendance sheet. As the one that has to pay this man's paycheck, I
am kind of disgusted at how horrifically money is beimg wasted here. I could care less about
wasting my money; I am still getting my degree either way. But to pay someone fully to simply
stand there is completely unacceptable. It’s a bad attempt of “teaching” and he should be fired
rather than me having to write a document about why my grade shouldn’t be negatively affected
arbitrarily by not attending, what is in essence, an online only course, which by the way, is only
being threatened because he decided he wasn't satisfied with the 5% attendance grade he wrote in
the syllabus (or stole/"borrowed”). Whether he had a good enough syllabus day one is NOT the
student's responsibility, and furthermore, if Yili was unsatisfied with his syllabus he has no right
to change it. Even further, it upsets me that Ihave seen the other candidates that could have filled
Yili's posifion when he was hired and they gave much better demonstration classes than he did,
but yet I don't see them working for the university, with a good example being

Knowing that there are other people that could be desperately wanting a job and this guy gets
hired is almost comically sad. Hiring Yili Tseng was a complete blunder on the department/
school’s behalf. On top of that, I cannot take my major classes I need to because he is teaching
them; others have the same issue.

  

. Lgenumely
as to what we are supposed to be learning at this moment in time in this class. We started off the
year learning from the book, and now he is just assigning us discussion posts, some of
which have nothing to do with the class whatsoever (Activity 12 - Some countries forbid school
teachers from introducing subjects like homosexuality in their classes. Is this denying free
speech?). What does this have to do with challenges of computer technology? Absolutely
nothing. I’m not exaggerating when I say he stopped teaching, he has not taught anything for the
past few weeks at all. He just stands at the front of the class on the computer while we do our
discussions. Is this really where my tuition is going? Is the school actually paying this man to
stand and to nothing the enfire class? Upon other shortcomings within this class, the absolute
worst offender has to be Yili Tseng attempting to change the grading policy. From just about
every single person who has been to college, they have been told the syllabus for a class is, in
essence, a contract between the teacher and students of said teacher’s class. It can be changed,
but generally isn’t unless it benefits the students. From just about every article I could find online
to every teacher I've asked personally on campus, this is the general consensus. Here is the
“Updated grading policy” Tseng did not include in the syllabus before the semester started and is
trying to enforce upon his students:

1. if you miss the class in which a group discussion is held, you will lose all the credit for
the group discussion.
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 7 of 13

2. If you miss the class in which an individual discussion is held, you will lose all the
credit for the individual as well.

3. All students should stay in class for the whole duration. If you leave class early, 20%
of the discussion credit will be lost.

How could this possibly benefit students whatsoever in any regard to their grade? To
start, he does not have a schedule posted for when discussions are “held” he just has due dates
for them. In this specific example, there are 3 discussions due Friday Nov Ist, so am I just unable
to miss class the entire week? I’m aware that missing class is not a good thing, but unfortunately
in this case, J am unironically not missing any information, and my class attendance does not
affect the quality of my work that I do, but the entire problem with this grading policy change he
is trying to instate is that my attendance affects my grade even though the quality has not
diminished in any form. This is made even worse with the fact that leaving early somehow docks
your grade 20%. Why is my grade being taxed because I left 10 minutes early to take a phone
call? Did I mention that he takes attendance twice if he notices students leaving? Who does that?
He is taking issue with students not showing up to class / leaving class early where he has
absolutely no reason to take issue with it, nor does he have the authority to hold student’s grades
hostage essentially because if you don’t show up to class, “Each absence is 1.1% of your final
grade.” This is complete tomfoolery to the highest degree and I cannot believe the school
actually went through the trouble of vetting this teacher and hiring him just for him to go and do
this.

Professor Tseng is not fulfilling his duty as a professor at Slippery Rock University. This
class began as a lecture-based class with online homework and short class discussions spread
throughout. However, it spiraled out of contro! into an online class where we are forced to sit in
the classroom. If I wanted an online class, I would’ve taken an online class. Prof. Tseng will
sometimes go an entire 1 hour and 15-minute class period without even opening his mouth to us.
He does not lecture or teach, but he expects us to only teach ourselves through the book. He then
does not give in class work, but instead discussion posts on d2]. The entire class could be
completed in the comfort of my bed, like an online class should be. However, if I were to do that,
Prof. Tseng would begin docking my grade heavily for not showing up to his class just to sit in
silence. This is ridiculous. | am not paying to come and sit in a classroom looking at my laptop,
teaching myself an entire class while he stands behind his podium doing nothing. Along with
that, he is a liar. He wanted Assignment 01 to be done individually, however he never made that
clear, and since we have other activities that are called group activities in class, multiple groups
assumed these were group activities. After multiple groups began working on it and some (like
mine) finished the entire assignment, we asked Professor Tseng MULTIPLE times in a single
class period if we would be able to turn this assignment in while in groups, and then do the rest
individually since it was not made clear before we began working on the assignment that it was
supposed to be individual work. He said yes. However, whenever we get our grades back, we
were docked points for doing the project in groups. To rub salt into the wound, when we
confronted him about this, he blatantly lied to our faces saying that he never said we could do
Assignment 01 in groups. Following this, anytime students attempt to clarify his instructions to
make sure stupid things like this don’t happen again, he gets defensive and refuses to work with
the students to ensure that we do his assignments the way he wants. Never in my time at this
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 8 of 13

university have I ever seen almost an ‘entire class rally together to bring the disgusting job. done
by a teacher to light to his superiors. I shouldn’t need to pay to teach. myself z an entite-class. [

    

shouldn’t need to take time to write out a. complaint. because of how horrible:of a job.my teacher
is doing. But yet, Lam here, doing both of these, all because of Professor ‘Yili Tseng. T am
ly ‘appalled. by his professional skills and teaching capabilities

After this class ].am not comfortable ever taking.a.class with
Professor. Tseng again, and will refuse to in the future.

1 —_ instruction/teaching

Dr. Tseng repeatedly comes to:class every Tuesday and Thursday, says “okay
work on your discussion questions” and.stays:silent for the remaining hour of
class.
The béginning few weeks, he taught. PowerPoints. From;then until now he, has
forced us to teach ‘ourselves the entire course-outline while he.sits at the podium
and wiites our next assignments.
I feel as though my money is: being wasted, because I am: paying for a class-about
the: challenges of computer technology, and Professor Tseng fails: to-even.attempt
to teach the course. .
the entire class was unprepared after verbally
talking to them. So, around an hour before class
pulled.up the PowerPoints'to‘attempt to go through and actually read it to the

   
  

Glass because our proféssor has failed to.do so. Afterwards, the class had stated

taught them more in that hour than Dr: Tseng has taught us:in the
ist-6 weeks. That is pathetic: aiid a'waste of our money as'students here at our
university. Professor Tseng is not teaching the class one bit, and it is very
interesting how he is paid a'very hefty ($75,000). salary to sit at his chair and let

the students teach themselvesevery:single class.

2.. Unfair grading:

Mr. Tseng has taken off multiple points off my assignments and my peers’
assignments, which he claims they were inefficient answers when he never clearly
gives guidelines

According to-the syllabus, we.are graded on attendance and when classes are’
missed, points:are taken: ‘off. That is fine, I agree that the professor has every tight
to.do that, The problem i is that-he also: gives us 0%:on all of the assignments for
that weelc,.even if we were finished with all of the work. The: majority of the class
feels that it is not.even necessary to come to class because the course is basically
an ontline-class.. We come into class each day, he says maybe 10. words-total
during the-class time and ‘lien instructs us to. work on our assignments every class.
Lam not wortied about: amy final. grade, Lam just wortied about. taking classes with
this professor:in the fiture.1 feel as: though his methods of teaching are hot
satisfactory fora college institution that. Iam paying thousands of dollars for.

3. Communication/Contradiction

Professor Tseng'lacks communication: with his class, as he fails to:clearly outline
the assignments or discussion-posts enough. Multiple classes have turned into
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 9 of 13

verbal arguments where students are unsure of what to do and Mr. Tseng is
unable to clearly define our assignments.

e He will say multiple things, and then as a student, you assume he would stick to
his word as a professor. Until you get your assignment back and you are docked
many points due to him taking back his words and lying to the students face.

e For our assignment, we clearly asked him multiple times if it was a group
assignment and he clearly said “yes just this one” multiple times. So, as a student
you should be able to trust your professors to stick by his statements. I submitted
the assignment with my group, and I later found out he would say it was an
individual assignment and mark us down points. I feel this is just unfair and Mr.
Tseng in unfit currently as a professor here at Slippery Rock University.

It is unclear what he expects us to do on assignments. He also does not teach anything he
just stands in front of the class on his computer the entire time. As of week 10, he has only graded 3
assignments so J have no idea how I am actually doing in the class.

If [am required to come to class, I expect to be taught something by the professor,
instead of working on homework that could easily be done outside of class. It is completely
unclear what the requirements are throughout the entire semester.

e Contradicts
o Says things are group assignments and grades them as not
o Changes what is due in class but grades differently when the time comes
o Gives examples that don’t match questions
o Defines words that are false
e Grading
o Grades things unfairly (when 2 people have the same answer or same example, he
will tell one person they are wrong and the other person they are right)
o Our grades are affected because of his poor descriptions
o Refuses to admit when he is wrong
o Will not correct his mistakes.
e Lack of communication
o Refuses to answer students’ questions
o Seems to not understand students’ questions (even when rephrased)
o Verbal fights arise between students and Tseng due to his refusal to understand
and answer questions
o When we bring up an issue with an assignment or a question, he refuses to admit
he is wrong
o Will not teach, but also will not let us leave
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 10 of 13

I’m going to keep this more succinct than most folks here, but the problems really are

simple: no teaching combined with grading that is absolutely random at best. Any attempt by
students for clarification is met with smug dismissal at best and outright hostility at worst. This is
an online course being taught in the classroom, and not a good online course, either.

There is a major lack of communication in class.

o If we ask for help or for clarification, he will either contradict himself or ignore
us. For example, he told certain students that Assignment 1 was a group
assignment after they asked multiple times. Then, he made them redo the
assignment after turning it in since it was not a group assignment even though he
stated it was in class.

Every assignment is online, yet if we do not physically come to class, we will be
deducted points from assignments. However, every discussion post for this class is due
on Friday while this class is on Tuesday and Thursday.

He no longer teaches in class, yet we are required to show up. I feel like this is a waste of
my time and money.

o I feel like some of these assignments do not have a correlation with the class at
times as well. There no longer seems to be a focus to this course’s content.

o He sends us PowerPoints of information without teaching it or having us discuss
it as a class.

There are no clear guidelines for assignments or discussion posts in this class.

o Also, his grading on D2L is different from what the syllabus originally stated.

He fails to grade assignments in a timely manner. None of us know what our current
grade is in this course. We do assignments every week, yet only four
assignments/discussions have been graded currently.

Timeline of events -
e Week | - Introduction to the class; went over the syllabus; no talk about
when things were going to be due, beginning of lecture time
e Week 2 - continued lecture; no talk about upcoming homework
e Week 3 - continued lecture; no talk about upcoming homework
e Week 4 - continued lecture; no talk about upcoming homework
e Week 5 - continued lecture; no talk about upcoming homework
e Week 6 - change of structure in the class; class moves to more of just
working on discussion posts and end of week assignments
o The midterm was mentioned at this point as well as the end of
semester final project which there was a lot of confusion about
which format was going to be used
e Week 7 - more of working on in class activities/first assignment due at the
end of the week;
o class was told that assignment 1 could be done in groups for this
since there was a misunderstanding about what assignments could
be done in groups and what needed to be done individually
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 11 of 13

e Week 8 - midterm; before class, a review session was held by students
without professor being there and general consensus was that more was
learned in that review session that in previous weeks

e Week 9 - more of working on in class activities; assignment 2 assigned

o Someone left early after they were done with their work but an
email was sent out by Dr. Tseng stating that he was to lose points
for attendance/discussion that day, and for anyone in the future

e Week 10 - more of working on in class activities; grade and feedback on
assignment | finally given

o Class discussed amongst selves about inconsistencies in what was
told in terms of how assignment 1 was graded; points were taken
off for working in groups; 50% of total points were taken away due
to misunderstanding of assignment instructions

o Student raised concern for discussion post to try and clarify what
was wanted in order to not lose points

o Dr. Tseng argued that he was being perfectly clear

o Loud argument between student and Dr. Tseng about the specifics
of the question; at one-point Dr. Tseng believed that he was being
called annoying

Since the start of the semester, there have been many problems with the way that Dr. Yili
Tseng has taught his “Challenges of Computer Technology” class on Tuesdays/Thursdays during
2:00 - 3:15 p.m. At first it was a primarily lecture based class, where for the allotted time, Dr.
Tseng would just read off the slides of another colleague who previously taught this class, and
there was no real interaction with students. For those first 4-5 weeks, there was no real
understanding in the minds of the students on what any of the homework or tests were going to
be or when they would be going to take place. His syllabus for the class, is at best, vague. It lists
only what percentages of the overall grade the assignments and discussions were going to be, but
clear outline for students so that they might balance the work for that class with the work for
other classes. Even with the lack of graded items, no one felt like they were learning anything.
To his credit, Dr. Tseng somewhat realized this, and after those 4-5 weeks, changed the structure
of the class. However, this change of structure made it almost exactly what someone would do in
an online class, barring the fact that students were required to show up for class. People would
work on the discussion posts for the class and the assignments that were due at the end of the’
week. During all of this, Dr. Tseng was just continuously updating his D2L page and not
providing much instructions during the times allotted. Anytime someone had a question, his
answer would be vague, or if he gave a clear enough answer, what he said during class would be
penalized for doing on the assignments. The most recent incident of this was when the first
assignment was graded and handed back and people got points taken away for working in groups
even though he said people could during class. As of the most recent class, a problem arose with
one of the discussion questions, and people kept asking for clarification so they could avoid the
above-mentioned problems. However, Dr. Tseng kept insisting that he was being perfectly clear
with his instructions.

As someone who iii is the clss
the students are justified in voicing their concerns. In my opinion, it has not been really the
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 12 of 13

workload that the students have issue with, but rather the inconsistency with Dr. Tseng and his
assignments/grading. There have been multiple attempts to confront Dr. Tseng about this directly
and just end the issue there, but none of them have changed anything yet. He has said numerous
times that people must stay to the end of class even when there is no point in being there when
people have finished all of their work for the week, and there is nothing on his syllabus saying
such. Also, if someone is not in class for a certain day, he has said that they will not be able to
make up the discussion post for the day even though it could easily be done online, which again
is not on his syllabus.

From the beginning of this class it was clear it was a lecture type class. Mostly I see this
as a time for students to sit write notes and interact with questions in the class. Dr. Tseng at the
beginning of this course came in and obviously seemed new to this whole class. He then would
read only from the lectures and taking a 10 to 15-minute break in the middle of class. That In my
mind was so that he could extend the class time to fit what we were supposed to learn in the time
period we were in. which it seemed he only had 45 minutes of talking and was trying to extend
the period as long. At the beginning I was very uncertain on what we were learning about and
what we should consider the classes moral compass. When he asked a question the three or four
times that he did in the first five or six weeks we would respond with an idea. Ex. The security
could be a problem for this but they are working on fixing the small breach it. Then Dr. Tseng
would say well what if a terrorist group would access this database steal your information and
use it to frame you for the attack. It he would try to put everything to the extreme and if it was
not that we were wrong. He has said it is an opinion-based class and in my opinion not every
little thing in life is needed to be given the extreme. Then, the week before we took the midterm,
he changed everything we had done really nothing up to that point except one or maybe 2
discussion posts and then an assignment that was given to us. There was mass confusion in there
because there were multiple things that were stated by Dr. Tseng that students could do and
couldn't do that contradicted and it was mass confusion in the class he tried to fix it by allowing
students re submit it but students would suffer a 10% penalty to what they would get in the end
plus it was changed to be due on November 2 if I'm not mistaken that was the first major
assignment that should have been due back at the beginning of the course. We also received a
grade on it about three weeks after we passed it in but I find this unacceptable because of the
already light workload that we had at the beginning. Then right before midterms he decided that
we were to learn it all on our own. Then also assigned groups. This started and created a problem
in the class environment. He gives us 3 to 4 discussion posts to look into and respond to. Then
there was not a real indication at the beginning weather we would have to do this only in our
groups or by ourselves. Most assumed the class work that we had done was group work and
assignments and the research paper were done as individual work. Well, when we would ask
about it, we would get confusion and stuttering and be told nothing from him about what we
have to learn he would say go to the discussion posts and do them. We would and leave then he
changed another rule mid-way. Even though these discussion posts where done most people had
to stay or suffer a penalty to their grade. That created even more distance between professor and
student. Dr. Tseng, has barely taught me anything barley graded anything that was passed in and
has just given us a headache of a time with his rule changes. If he stuck to the syllabus which is
our contract between student and professor then there would not be this problem but the fact that
I've only been told one confirmed grade as my midterm grade. I do not know how I am doing in
Case 2:20-cv-01121-CRE Document 6-1 Filed 07/31/20 Page 13 of 13

this new setup of class and am hoping for clarity and responsibility from my professor to be the
best student I can be.
